                      Case 1:20-cv-06615-PGG Document 8
                                                      7 Filed 09/15/20
                                                              09/14/20 Page 1 of 2




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                           BRITTANY J. FINDER
Corporation Counsel                             100 CHURCH STREET                       Labor and Employment Law Division
                                                NEW YORK, NY 10007                                    phone: (212) 356-0890
                                                                                                         fax: (212) 356-2439
                                                                                                 email: bfinder@law.nyc.gov


                                                                     September 14, 2020

         Via ECF
         Honorable Paul G. Gardephe
         United States District Court
         Southern District of New York
         40 Foley Square, Room 2204
         New York, New York 10007

                         Re: Ruth Perez v. The City of New York et al.
                             Civil Action No.: 20-Civ.-06615-PGG                     September 15, 2020
                             Law Dept. No.: 2020-035157

         Dear Judge Gardephe:

                          I am an Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, attorney for Defendant City of New York in the
         above-referenced matter. In accord with Your Honor’s Individual Rules of Practice, I write to
         respectfully request that the time to respond to the Complaint be extended from September 17,
         2020, to November 2, 2020. This is Defendant’s first request for an extension of time. Plaintiff
         consents to the requested extension. The requested extension will not affect any other scheduled
         dates in this litigation.

                        The extension of time is requested so this Office may adequately investigate the
         allegations made in the Complaint and prepare a proper response. The requested extension also
         will permit this Office to investigate if the individually named defendants were timely served
         with the summons and complaint. If such service was timely, the requested extension will allow
         this Office to determine whether it will represent those individuals pursuant to New York
         General Municipal Law Section 50-k.

                         For the reasons set forth above, Defendant respectfully requests that the time to
         respond to the Complaint be extended until November 2, 2020. On the possibility that the
         individuals named in this action were timely served, and are not presently represented, the City
         defendant would not object if the Court sua sponte also extended their time to respond to the
         Complaint until November 2, 2020. This would serve the interests of justice by preserving their
         rights while the aforementioned service and representation inquiries are made.
        Case 1:20-cv-06615-PGG Document 8
                                        7 Filed 09/15/20
                                                09/14/20 Page 2 of 2




            I thank the Court for its consideration of this request.



                                                           Respectfully submitted,

                                                           /s/
                                                           Brittany J. Finder
                                                           Assistant Corporation Counsel


cc:   Justin Marc Ames (by ECF)
      Attorney for Plaintiff
      Akin Law Group, PLLC
      45 Broadway Suite 1420
      New York, NY 10006
      212-825-1400
      justin@akinlaws.com

      Honorable James L. Cott (by ECF)
      United States Magistrate Judge




                                             -2-
